No. 81-36
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1981


EARLE AND HAZEL KNIGHT, et al.,
                             Plaintiffs and Appellants,


THE CITY OF BILLINGS, a
municipal corporation,
                             Defendant and Respondent.


Appeal from:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone
                Honorable Robert Wilson, Judge presiding.
Counsel of Record:
    For Appellants:
        Pedersen, Herndon, Harper, Munro & Hartman, Billings,
         Montana
        Rodney Hartman argued, Billings, Montana
    For Respondent:
        Peterson Law Offices, Billings, Montana
        K. D. Peterson argued, Billings, Montana


                             Submitted:   November 30, 1981
                               Decided:   February 25, 1982
Mr. Justice John C. Sheehy delivered the Opinion of the Court.

     This is an appeal from a judgment by the District
Court, Thirteenth Judicial District, Yellowstone County,
finding no inverse condemnation by the City of Billings of
residential properties owned by the plaintiffs.
     Plaintiffs are individual homeowners who own residences
on the west side of 24th Street West between Lewis and
Broadwater Avenues in Billings.    They purchased their properties
in the years between 1954 and 1976.
     Twenty-fourth Street West is a major arterial street in
Billings.   It provides substantial "desire-line" access from
a large portion of the Billings environs to a substantial
mall, high school, church, and commercial area, located
south of these residences.    A part of the commercial area
extends along 24th Street West itself.
     The residences are all located within the Lillis Sub-
division which was created in 1954.    Lillis Subdivision was
not in the City of Billings at the time of its creation.
The land in Lillis Subdivision is subject to private deed
restrictions which allow only single family dwellings until
the year 2000.    The portion of 24th Street West involved in

this case was annexed to the City in 1959.    Before that, in
1953, Yellowstone County had restricted the speed limit on

24th Street West to 35 miles per hour, and had installed stop
signs for traffic entering the street from the east and west
at intersections.    Until 1972, 24th Street West was a two
lane roadway with on-street parking.     The first traffic lights

on the street were installed at the intersection of Grand
Avenue in 1970.     The second followed in 1971 and there are
at least four traffic lights now in existence at intersections
along 24th Street West.
        I n 1972, 2 4 t h S t r e e t W e s t was widened t o p r o v i d e f o u r

l a n e s of t r a f f i c and t h e r e s i d e n c e s h e r e i n v o l v e d l o s t t h e i r

on-street parking r i g h t s o r privileges.

        Rimrock M a l l ,       now Montana's l a r g e s t shopping c e n t e r ,

w a s opened i n 1975 on 2 4 t h S t r e e t W e s t ,                 s o u t h of p l a i n t i f f s '

properties.           There a r e a l s o a l o n g t h e s t r e e t two l a r g e

d i s c o u n t s t o r e s , a s u p e r m a r k e t , a hardware s t o r e , a mini-

mall,     two c o n v e n i e m s t o r e s , and s e v e r a l o f f i c e b u i l d i n g s .

Another s u p e r m a r k e t i s p r e s e n t l y under c o n s t r u c t i o n on 2 4 t h

S t r e e t West n e a r p l a i n t i f f s ' p r o p e r t i e s .      The a r t e r i a l a l s o

p r o v i d e s a c c e s s t o a n i n t e r s t a t e highway from t h e c i t y

proper.

        T r a f f i c development, a s shown by t r a f f i c c o u n t s on 2 4 t h

Street W e s t indicates:                i n A p r i l 1966, a n a v e r a g e d a i l y

v e h i c u l a r t r a f f i c f l o w of 6,330 v e h i c l e s ; i n August 1970,

9,684 v e h i c l e s ; on J u l y 1 5 , 1975, a t r a f f i c c o u n t of 1 7 , 0 4 0 ;

and i n 1979, an a v e r a g e d a i l y t r a f f i c c o u n t o f 18,018.                       Pro-

j e c t i o n s f o r t h e y e a r 2000 r a n g e from 23,350 t o 36,850

average d a i l y vehicles.

        I n 1976, t h e C i t y o f B i l l i n g s h e l d p u b l i c m e e t i n g s con-

c e r n i n g a p o s s i b l e condemnation p r o c e d u r e on 24th S t r e e t

West, and t h e r e a f t e r , widened t h e a r t e r i a l by condemning

r e a l p r o p e r t y e x c l u s i v e l y on t h e e a s t s i d e .       No real p r o p e r t y

was t a k e n from t h e w e s t s i d e o f 2 4 t h S t r e e t W e s t ,              where t h e

p l a i n t i f f s have t h e i r p r o p e r t i e s .

        The D i s t r i c t C o u r t found t h a t no changes on 2 4 t h

S t r e e t W e s t w e r e u n d e r t a k e n by t h e C i t y u n t i l c o n d i t i o n s

e x i s t e d which i n d i c a t e d t h a t a n a d j u s t m e n t w a s n e c e s s a r y t o

handle t h e t r a f f i c a l r e a d y t h e r e .

         Plaintiffs       '   proper&s        a subject t o a zoning o r d i n a n c e
which was a d o p t e d i n 1972.               The zoning o r d i n a n c e f o l l o w e d
e x t e n s i v e p u b l i c h e a r i n g s and an e l e c t i o n .         The p r o p e r t i e s

o n which p l a i n t i f f s have t h e i r r e s i d e n c e s w e r e zoned R-7200,

which zoning c l a s s i f i c a t i o n s t i l l a p p l i e s t o p l a i n t i f f s '

p r o p e r t i e s . An R-7200 c l a s s i f i c a t i o n p e r m i t s s i n g l e f a m i l y

d w e l l i n g s , and a l s o d u p l e x e s i f t h e l o t s i n v o l v e d encompass

more t h a n 9,600 s q u a r e f e e t .               None of t h e l o t s owned by

p l a i n t i f f s m e e t t h e area s p e c i f i c a t i o n n e c e s s a r y f o r d u p l e x

properties.            A l l of t h e p l a i n t i f f s '     p r o p e r t i e s here involved

a r e s i n g l e f a m i l y d w e l l i n g s and have been d u r i n g a l l o f t h e

t i m e t h a t t h e p l a i n t i f f s have o c c u p i e d t h e same, t h r o u g h t h e

events t h a t a r e being recounted here.

         I n 1978, a f t e r t h e condemnation of t h e p r o p e r t y from

t h e e a s t s i d e of 2 4 t h S t r e e t W e s t ,        t h e s t r e e t w a s widened by

t h e a d d i t i o n of a f i f t h l a n e s i t u a t e d i n t h e middle of t h e

o t h e r f o u r l a n e s , t o p r o v i d e f o r l e f t - h a n d t u r n s from 2 4 t h

Street W e s t .        Also i n 1978, t h e C i t y c r e a t e d a l i g h t i n g

maintenance d i s t r i c t t o p r o v i d e l i g h t i n g f o r t h e a r t e r i a l .

The l i g h t s used w e r e of a h i g h e r i n t e n s i t y t h a n n o r m a l l y

found on a r e s i d e n t i a l s t r e e t .           S e v e r a l of t h e p l a i n t i f f s

protested t h e proposal f o r t h e l i g h t i n g d i s t r i c t , but t h e i r

p r o t e s t w a s d e n i e d a s i n s u f f i c i e n t when numbered a g a i n s t a l l

of t h e p r o p e r t i e s t h a t w e r e i n c l u d e d i n t h e l i g h t i n g maintenance

district.

        A l s o i n 1978, t h e p l a i n t i f f s p e t i t i o n e d t h e C i t y C o u n c i l

of B i l l i n g s f o r a zoning change which would p e r m i t p l a i n t i f f s '

p r o p e r t i e s t o be r e c l a s s i f i e d r e s i d e n t i a l p r o f e s s i o n a l .

However, a p r o t e s t from t h e remaining p r o p e r t y owners i n

L i l l i s Subdivision,            l o c a t e d on streets o t h e r t h a n 2 4 t h

S t r e e t West, t r i g g e r e d t h e a p p l i c a t i o n o f s e c t i o n 76-2-305,

MCA.      S e c t i o n 76-2-305         p r o v i d e s t h a t a proposed zoning change

t h a t i s p r o t e s t e d s h a l l n o t become e f f e c t i v e e x c e p t by a
favorable vote of three-fourths of all the members of the
city council.     In this case, the proposed zoning change was
defeated because only six of the ten council members, not
the required three-fourths, voted in favor of the change.        In
consequence, plaintiffs' properties remain zoned R-7200 for
residential purposes only.
    After the failure of their petition for a zoning change,
the plaintiffs filed this action against the City of Billings
charging inverse condemnation of their properties.
    At trial, plaintiffs' witnesses characterized the
changes that had occurred on 24th Street West.     Formerly it
was relatively quiet, and had but two traffic lanes.     The
front yards of the residences were suitable for family or
social gatherings.    Residents or their guests could park
their cars on the street.     There was no difficulty getting
in and out of driveways.      Sidewalks were safe from passing
traffic.   Noise and pollutant levels were low and not distracting
or harmful.     There was no undue refuse.   Family pets were
safe.   There was no noticeable vibration from passing traffic
and the area was quiet at night.
     After the 1976-78 condemnation project on 24th Street
West was completed, conditions changed.      There is now no free
access into driveways, but instead long waits in the fifth
lane for passing traffic.     Free access to and from the
driveways is nearly impossible.     There have been traffic

accidents in front of the residential properties, and sometimes
upon their properties.     Children and pets are not safe in
the front yards and pedestrian traffic along the sidewalks a
few feet from passing vehicular traffic is dangerous.       Average
traffic flows at 22 miles per hour past their houses.       Rocks
and rubbish from passing traffic are thrown upon their lawns
and i n t o t h e i r houses.              The s i d e w a l k s a r e c o n s t a n t l y f i l t h y ,

especially i n winter.                  The n o i s e from t h e p a s s i n g t r a f f i c i s

s o l o u d t h a t f r o n t d o o r s must be c l o s e d f o r c o n v e r s a t i o n t o

be heard inside.               T r a f f i c n o i s e i s l o u d and a g g r a v a t i n g a t

night.       The houses c a n n o t be v e n t i l a t e d from t h e e a s t s i d e

b e c a u s e of d u s t and e x h a u s t fumes.             The houses and c o n t e n t s

a r e c o n s t a n t l y s u b j e c t t o v i b r a t i o n s . One of t h e r e s i d e n t s

t e s t i f i e d t h a t s h e had t o t a p e h e r windows t o a v o i d t h e

b r i g h t l i g h t from t h e h i g h i n t e n s i t y sodium vapor l i g h t i n g

t h a t was i n s t a l l e d .

        There a p p e a r s t o b e g e n e r a l agreement t h a t t h e houses

a r e unsuitable f o r residential living.                           A local realtor

t e s t i f i e d t h a t it w a s " i n a p p r o p r i a t e " t h a t t h e p r o p e r t i e s be

zoned s i n g l e f a m i l y r e s i d e n t i a l .      The former c i t y e n g i n e e r ,

though t e s t i f y i n g f o r t h e C i t y , s t a t e d t h a t he would " n o t

want t o l i v e i n one o f t h o s e h o u s e s . "               The C i t y P l a n n i n g Depart-

ment r e p r e s e n t a t i v e t e s t i f i e d t h a t h e d o e s n o t c o n s i d e r it

a p p r o p r i a t e t o have r e s i d e n t i a l h o u s i n g a l o n g t h a t s e c t i o n

of 2 4 t h S t r e e t W e s t .        The C i t y Zoning Commission i n f a c t

recommended t h e zoning change which w a s d e n i e d by t h e C i t y

Council.         The D i s t r i c t C o u r t s a i d :

        "By r e a s o n of changed c o n d i t i o n s on 2 4 t h S t r e e t
        West, s a i d p r o p e r t i e s a r e no l o n g e r d e s i r a b l e
        f o r r e s i d e n t i a l u s e and c a n n o t be p u t t o t h e
        h i g h e s t and b e s t u s e w i t h o u t a change i n zoning
        r e s t r i c t i o n s and r e g u l a t i o n s . "

        The D i s t r i c t C o u r t , however, found t h a t t h e c o n d i t i o n s

on 2 4 t h S t r e e t West w e r e n o t c a u s e d by t h e C i t y b u t by p e r s o n s

u s i n g b u s i n e s s e s t a b l i s h m e n t s s i t u a t e d on 2 4 t h S t r e e t W e s t ;

t h a t t h e widening p r o j e c t of 1 9 7 8 merely accomodated t h e

e x i s t i n g t r a f f i c i n a "more e f f i c i e n t , more s a f e , less n o i s y

manner and w i t h less p o l l u t i o n p o t e n t i a l ; " t h a t t h e deed

r e s t r i c t i o n s w e r e more r e s t r i c t i v e t h a n t h e R-7200          zoning;
t h a t t h e p l a i n t i f f s ' r e a l p r o p e r t i e s w e r e less v a l u a b l e i n

t h e i r p r e s e n t s i t u s t h a n t h e y would b e i n a d i f f e r e n t neighborhood,

b u t t h a t n e v e r t h e l e s s t h e v a l u e of t h e i r r e a l p r o p e r t i e s had

n o t been s u f f i c i e n t l y l e s s e n e d t o c o n s t i t u t e a t a k i n g by t h e

C i t y o f B i l l i n g s ; t h a t t h e a c t i o n s of t h e C i t y of B i l l i n g s

w e r e w i t h i n t h e p r o p e r e x e r c i s e of t h e C i t y ' s p o l i c e power.
        I s s u e s r a i s e d by t h e p l a i n t i f f s a r e t h a t (1) t h e D i s t r i c t

C o u r t e r r e d i n h o l d i n g t h e r e was no i n v e r s e condemnation;

( 2 ) t h e D i s t r i c t C o u r t e r r e d i n h o l d i n g t h a t t h e C i t y of

B i l l i n g s a c t e d w i t h i n i t s p o l i c e power and t h a t it w a s n o t

l i a b l e f o r damages;        ( 3 ) t h e D i s t r i c t Court e r r e d i n f a i l i n g

t o t a k e j u d i c i a l n o t i c e of i t s own f i l e s and d e c i s i o n s i n

two c i v i l c a u s e s i n v o l v i n g r e s t r i c t i o n s on nearby p r o p e r t i e s ;

and ( 4 ) t h e D i s t r i c t C o u r t e r r e d i n h o l d i n g t h a t t h e p r i v a t e

deed r e s t r i c t i o n s p r e c l u d e d any c l a i m f o r damages f o r i n v e r s e

condemnation.

        The C i t y c o n t e n d s t h a t t h e o n l y i s s u e s on t h i s a p p e a l

a r e whether t h e C i t y c a u s e d t h e p l a i n t i f f s ' r e a l p r o p e r t i e s t o

b e i n v e r s e l y condemned b e c a u s e of changes i n t h e c o n d i t i o n s

of 2 4 t h S t r e e t W e s t o r by f a i l u r e t o g r a n t a zone change o r

both.

        W e t u r n f i r s t t o a c o n s i d e r a t i o n of whether under t h e

f a c t s of t h i s c a s e , a n i n v e r s e condemnation of p l a i n t i f f s '

propertksoccurred.               The C i t y v i g o r o u s l y c o n t e n d s , and t h e

D i s t r i c t C o u r t a g r e e d , t h a t t h e a c t i o n s of t h e C i t y w e r e in

r e s p o n s e t o t h e burgeoning development of commercial and

o t h e r e n t e r p r i s e s along 24th S t r e e t W e s t .        The C i t y f u r t h e r

c o n t e n d s , and t h e D i s t r i c t C o u r t a g r e e d , t h a t t h e C i t y , i n r e s p o n d i n g

t o t h o s e burgeoning p r e s s u r e s , v a l i d l y e x e r c i s e d i t s p o l i c e

power i n widening t h e s t r e e t , i n s t a l l i n g h i g h i n t e n s i t y

l i g h t s , and p r o v i d i n g t r a f f i c s i g n a l s t o f a c i l i t a t e a g r e a t e r
flow of traffic past plaintiffs' properties.     In essence,
the City is claiming, and the District Court agreed, that it
did not create the business growth, it merely adapted to it.
        It is probable that there are few, if any, cases of
inverse condemnation in which the same argument could not be
made.    In that area of law where inverse condemnation has
most notably expanded--where airports have been constructed
in populated areas and the resultant low-flying landing and
take-off of jets has disturbed residential properties--
it is certainly true that the airport authorities have
merely adapted to changing transportation patterns from land
traffic to air traffic in providing airports.     Yet the cases
recognize that inverse condemnation has occurred, and recovery
is allowed on the principle that an "air easement" has
been taken, Griggs v. County of Allegheny, Pennsylvania
(1962), 369 U.S. 84, 82 S. Ct. 531, 7 L. Ed. 2d 585; United States
v. Causby (1946), 328 U.S. 256, 66 S. Ct. 1062, 90 L. Ed. 1206;
or upon the theory of nuisance, Thornburg v. Port of Portland
(1962), 233 Or. 178, 376 P.2d 100.     It is not, however, a
complete defense to an inverse condemnation suit that the
authority was exercising police power.     There is no question
that here the City of Billings was validly exercising its
police power.     That fact, however, standing alone, does not
prevent an inverse condemnation suit.
        In Mattoon v. City of Norman (Okla. 1980), 617 P.2d
1347, the plaintiff commenced a class action for inverse con-

demnation against the City because of the adoption of a
flood plain ordinance which operated to take plaintiff's
property without due process of law.     The city claimed it was
validly exercising its police power.     The Oklahoma court

said:
        "The d e f e n d a n t c l a i m s t h a t t h e Ordinance
        i s a v a l i d e x e r c i s e o f i t s p o l i c e power t h r o u g h
        zoning and c a n n o t c o n s t i t u t e a governmental ' t a k i n g e
        of p r o p e r t y .   T h i s i s n o t t h e t e s t i n Oklahoma.
        W e have n e v e r h e l d t h a t a f i n d i n g t h a t t h e e x e r c i s e
        o f p o l i c e power i s v a l i d a b s o l u t e l y p r e c l u d e s
        compensation f o r p r o p e r t y t a k e n o r damaged by such
        exercise.          I n EClting c a s e s ] , w e s a i d :

        " ' I t i s a u n i v e r s a l p r i n c i p l e t h a t wherever an
        i n d i v i d u a l ' s r i g h t o f ownership of p r o p e r t y
        i s r e c o g n i z e d i n a f r e e government, o t h e r r i g h t s
        become w o r t h l e s s i f t h e government p o s s e s s e s uncon-
        t r o l l a b l e power o v e r t h e p r o p e r t y of t h e i n d i v i d u a l .
        The c o n s t i t u t i o n a l g u a r a n t y of t h e r i g h t t o own and
        use property i s unquestioned.                      Thus t h e c l a i m t h a t
        p a r t i c u l a r a c t i o n i s t a k e n under t h e p o l i c e power
        c a n n o t j u s t i f y d i s r e g a r d of c o n s t i t u t i o n a l i n h i b i t i o n s . ' "
        617 P.2d a t 1349.

        Nor i s i t i m p o r t a n t t h a t a n a c t u a l p h y s i c a l t a k i n g of

t h e p l a i n t i f f s ' properties h a s n o t o c c u r r e d .          Montana h a s a

c o n s t i t u t i o n a l provision, A r t .         11, 5 29, which s t a t e s :

        "Eminent Domain,.              Private property s h a l l not
        b e t a k e n o r damaged f o r p u b l i c u s e w i t h o u t
        j u s t compensation t o t h e f u l l e x t e n t of t h e
        l o s s h a v i n g been f i r s t made t o o r p a i d i n t o
        c o u r t f o r t h e owner.          I n t h e e v e n t of l i t i g a t i o n ,
        j u s t compensation s h a l l i n c l u d e n e c e s s a r y
        e x p e n s e s of l i t i g a t i o n t o be awarded by t h e c o u r t
        when t h e p r i v a t e p r o p e r t y owner p r e v a i l s . "        (Emphasis
        added. )

        T h i s c o u r t r e c o g n i z e d i n v e r s e condemnation w i t h o u t

p h y s i c a l i n v a s i o n of t h e p r o p e r t y i n Less v. C i t y of B u t t e

( 1 9 0 3 ) , 28 Mont. 27, 72 P . 140.                    There t h e c o u r t r e c o g n i z e d

t h e words " o r damaged" i n t h e t h e n e x i s t i n g c o n s t i t u t i o n and

said:

        " I t s e e m s very c l e a r t o us t h a t t h i s
        s e c t i o n was d r a f t e d i n t h e b r o a d l a n g u a g e
        s t a t e d f o r t h e e x p r e s s p u r p o s e of p r e v e n t i n g
        an u n j u s t o r a r b i t r a r y e x e r c i s e o f t h e power
        of eminent domain.                It overturns the doctrine
        t h a t o n e owning c i t y o r town p r o p e r t y must
        c o n t i n u a l l y l i v e i n d r e a d of t h e c h a n g i n g whims
        of s u c c e s s i v e b o a r d s of aldermen. C o n s t i t u t i o n s
        which p r o v i d e t h a t ' p r i v a t e p r o p e r t y s h a l l
        n o t be taken f o r public use without j u s t
        compensation' a r e b u t d e c l a r a t o r y of t h e common
        law, and c o n t e m p l a t e t h e p h y s i c a l t a k i n g of
        p r o p e r t y o n l y . Under c o n s t i t u t i o n s which p r o v i d e
        t h a t p r o p e r t y s h a l l n o t be ' t a k e n o r damaged' i t
        i s u n i v e r s a l l y held t h a t 'it i s not necessary t h a t
        t h e r e b e any p h y s i c a l i n v a s i o n of t h e i n d i v i d u a l ' s
        p r o p e r t y f o r p u b l i c u s e t o e n t i t l e him t o compensa-
        tion."         72 P. a t 1 4 1 .

        The r e s p e c t e d former c h i e f judge of t h e C o u r t of Appeals

f o r t h e T e n t h C i r c u i t , t h e Hon. A l f r e d Murrah, proposed t h i s

t e s t , though w r i t i n g i n a d i s s e n t , f o r i n v e r s e condemnation:

        "As I r e a s o n , t h e c o n s t i t u t i o n a l t e s t in e a c h
        c a s e i s f i r s t , whether t h e a s s e r t e d i n t e r e s t
        i s one which t h e law w i l l p r o t e c t ; i f s o ,
        whether t h e i n t e r f e r e n c e i s s u f f i c i e n t l y
        d i r e c t , s u f f i c i e n t l y p e c u l i a r , and o f s u f f i c i e n t
        magnitude t o c a u s e u s t o c o n c l u d e t h a t f a i r n e s s
        and j u s t i c e , a s between t h e S t a t e and t h e
        c i t i z e n , r e q u i r e s t h e burden imposed t o b e
        b o r n e by t h e p u b l i c and n o t by t h e i n d i v i d u a l
        alone."         B a t t e n v. United S t a t e s ( 1 0 t h C i r .
        1 9 6 2 ) , 306 F.2d 580, 587, c e r t . d e n . , 371 U . S .
        955, 83 S. Ct. 506, 9 L. Ed. 2d 502.

        Here t h e a s s e r t e d i n t e r e s t of t h e p r o p e r t y owners is

one which t h e law w i l l p r o t e c t .             Certainly the right t o the

p e a c e f u l p o s s e s s i o n of r e s i d e n t i a l p r o p e r t y is t h e b a s i s o f

s u c h c a s e s as Causby and G r i g g s , s u p r a .             The i n t e r f e r e n c e

w i t h p l a i n t i f f s ' p r o p e r t i e s h a s been d i r e c t ; i t i s p e c u l i a r

i n t h e s e n s e t h a t t h e f a c t s h e r e are u n i q u e ; and t h e i n t e r -

f e r e n c e i s o f s u f f i c i e n t c o n s t i t u t i o n a l magnitude s i n c e t h e

proof i n t h i s c a s e showed t h a t t h e r e had been a 20 t o 30

p e r c e n t r e d u c t i o n i n t h e v a l u e of t h e i n d i v i d u a l r e s i d e n t i a l

p r o p e r t i e s , and t h a t t h e v a l u e of e a c h " a s i s " i s $10,000 t o

$15,000 less t h a n t h e i r v a l u e s i f t h e a r e a w e r e zoned r e s i d e n t i a l

professional.            Though no p h y s i c a l t a k i n g h a s o c c u r r e d , t h e

r e s u l t of t h e C i t y ' s a c t i o n s h a s been t o impose a s e r v i t u d e ,

a l i m i t a t i o n upon t h e u s e and m a r k e t a b i l i t y of p l a i n t i f f s '

properties a s residential.

        Not t o be f o r g o t t e n i s t h e condemnation by t h e C i t y of

p r o p e r t y from one s i d e o f t h e s t r e e t , and n o t from t h e

o t h e r s i d e where t h e p l a i n t i f f s r e s i d e , i n t h e 1976-78 widening
of 2 4 t h S t r e e t W e s t .     The owners on t h e e a s t s i d e o f t h e

s t r e e t w e r e compensated e i t h e r i n eminent domain p r o c e e d i n g s ,

o r by agreement w i t h t h e C i t y .               The s i n g l i n g o u t of one

group a s a g a i n s t a n o t h e r t o b e a r a burden weighed h e a v i l y i n

Branning v. United S t a t e s . ( C t . C 1 .              1981) , 654 F . 2d 88.                In

t h a t c a s e , t r a i n e e s a t a U n i t e d S t a t e s Marine Corps A i r

S t a t i o n , i n p r a c t i c i n g f o r l a n d i n g s on c a r r i e r d e c k s , w e r e

r e q u i r e d t o h o l d t h e i r j e t a i r p l a n e s w i t h n o s e s up and t a i l s

down, and w i t h n e a r maximum power and n o i s e a s s o c i a t e d w i t h

low speed.          T h i s e x e r c i s e was conducted o v e r t h e p l a i n t i f f ' s

land.      The A i r Corps c o u l d have performed t h i s e x e r c i s e

elsewhere b u t s e l e c t e d a i r space over t h e p l a i n t i f f ' s                   land

f o r i t b e c a u s e a l t e r n a t i v e l o c a t i o n s were deemed more o b j e c t i o n -

able.      The C o u r t of Claims s a i d :

        "Thus, p l a i n t i f f w a s c o n s c i o u s l y s i n g l e d
        o u t o r s e l e c t e d t o b e a r a burden which d e f e n d a n t
        a l s o c o n s c i o u s l y e l e c t e d n o t t o impose on o t h e r s ,
        even o t h e r s otherwise s i m i l a r l y s i t u a t e d .     This
        i s a c l a s s i c statement of a taking s i t u a t i o n . "
        654' F.2d a t 90.

        W e t h e r e f o r e h o l d and c o n c l u d e t h a t under t h e u n i q u e

f a c t s of t h i s c a s e , t h e C i t y of B i l l i n g s , a l t h o u g h e x e r c i s i n g

i t s p o l i c e power v a l i d l y , and v a l i d l y r e f u s i n g t o amend i t s

zoning o r d i n a n c e on p l a i n t i f f s ' p e t i t i o n , n o n e t h e l e s s t h e r e b y

i n t e r f e r e d w i t h t h e p r i v a t e p r o p e r t y i n t e r e s t s of t h e p l a i n t i f f

s o a s t o c o n s t i t u t e a " t a k i n g " by i n v e r s e condemnation.

W e caution t h a t t h i s holding i s l i m i t e d t o t h e s i t u a t i o n here,

where a p h y s i c a l t a k i n g a c r o s s t h e s t r e e t o c c u r r e d .

        W e t u r n now t o c o n s i d e r whether t h e d e c l a r a t i o n of

r e s t r i c t i o n s of L i l l i s S u b d i v i s i o n l i m i t i n g t h e u s e o f

p l a i n t i f f s ' l o t s t o r e s i d e n t i a l p u r p o s e s u n t i l t h e y e a r 2000

p r e v e n t s r e c o v e r y t h r o u g h i n v e r s e condemnation.

        On a n a l y s i s o n e must concede, i t seems t o u s , t h a t t h e

p r e s e n c e o f t h e p r i v a t e deed r e s t r i c t i o n s i n L i l l i s S u b d i v i s o n
i s a non s e q u i t u r a s a d e f e n s e t o i n v e r s e condemnation h e r e .

The r e s t r i c t i o n s c o n t e m p l a t e t h e u s e of p l a i n t i f f s ' r e s i d e n c e s

f o r r e s i d e n t i a l purposes.         I t is not t h e r e s t r i c t i o n s t h a t

a r e damaging p l a i n t i f f s ' p r o p e r t i e s ; i t i s t h e a c t i o n of t h e

C i t y i n making t h e improvements t h a t i s making t h e i r p r o p e r t i e s

n e a r l y u n u s a b l e and unmarketable f o r r e s i d e n t i a l p u r p o s e s .

Under s e c t i o n 76-2-305,            MCA,     t h e C i t y Council v a l i d l y refused

t o amend t h e zoning o r d i n a n c e f o r p l a i n t i f f s ' p r o p e r t i e s t o

r e c l a s s i f y t o r e s i d e n t i a l p r o f e s s i o n a l , which would have

substantially mitigated t h e p l a i n t i f f s ' losses.                         The v a l i d

r e f u s a l o f a zoning amendment, which n a i l e d down t h e s e r v i t u d e

imposed o n p l a i n t i f f s ' p r o p e r t i e s , s t a n d s on no h i g h e r

ground, i n s o f a r a s i n v e r s e condemnation i s c o n c e r n e d , t h a n

a v a l i d e x e r c i s e of p o l i c e power.           What r e m a i n s , above a l l ,

a f t e r t h e C i t y has acted, v a l i d l y o r i n v a l i d l y , i s t h a t

p l a i n t i f f s ' p r o p e r t i e s , t h r o u g h t h e a c t i o n s of t h e C i t y ,

have become u n s u i t a b l e f o r r e s i d e n t i a l u s e , and t h e p l a i n t i f f s '

r i g h t t o u s e t h e i r p r o p e r t i e s a s c o n t e m p l a t e d by t h e deed

r e s t r i c t i o n s i s l i m i t e d t o a d e g r e e o f c o n s t i t u t i o n a l magnitude.

        I n t h i s c o n n e c t i o n , p l a i n t i f f s asked d u r i n g t h e t r i a l

t h a t t h e D i s t r i c t C o u r t t a k e j u d i c i a l n o t i c e of two of i t s

own f i l e s , wherein t h e same D i s t r i c t C o u r t had h e l d t h a t

similar restrictions                 on nearby p r o p e r t i e s w e r e v o i d and

u n e n f o r c e a b l e by r e a s o n of t h e changed c o n d i t i o n s on and

near 24th S t r e e t W e s t .          While t h e f i l e s w e r e c e r t a i n l y r e l e v a n t

under t h e view t a k e n by t h e D i s t r i c t C o u r t t h a t t h e deed

r e s t r i c t i o n s prevented p l a i n t i f f s ' recovery i n inverse

condemnation, i k i s o u r view t h a t t h e deed r e s t r i c t i o n s o n l y

c o n t e m p l a t e a r e s i d e n t i a l u s e which c a n n o t now be o b t a i n e d

by t h e p l a i n t i f f s .    I t i s t h e r e f o r e immaterial t o our d e c i s i o n

t h a t t h e D i s t r i c t Court d i d not t a k e j u d i c i a l n o t i c e of t h e

o f f e r e d c i v i l f i l e s , b e c a u s e t h e p r e s e n c e o f t h e deed
r e s t r i c t i o n s i s not a bar t o p l a i n t i f f s '      action for inverse

condemnation.

        The f i n d i n g of t h e D i s t r i c t C o u r t t h a t t h e improvement

of 2 4 t h S t r e e t W e s t "accomodates t h e e x i s t i n g t r a f f i c i n a

more e f f i c i e n t , more s a f e , less n o i s y manner and w i t h less

p o l l u t i o n p o t e n t i a l " i s c l e a r l y erroneous.        Rule 5 2 ( a ) ,

M.R.Civ.P.          The p l a i n t i f f s h e r e t e s t i f i e d i n d e t a i l a s t o

t h e e f f e c t of t h e improvements and t h e c o n d i t i o n s which s e v e r e l y

l i m i t e d t h e use of t h e i r p r o p e r t i e s f o r r e s i d e n t i a l purposes.

The t e s t i m o n y of t h e c i t y e n g i n e e r , on which t h e D i s t r i c t

C o u r t a p p a r e n t l y r e l i e d , was t a k e n from n a t i o n a l s t u d i e s and

n a t i o n a l g u i d e s f o r improvements, n o t d i r e c t l y r e l a t e d t o

p l a i n t i f f s ' properties.           No a t t e m p t was made by t h e C i t y t o

r e b u t t h e t e s t i m o n y of t h e p r o p e r t y owners a s t o n o i s e ,

t r a f f i c and p o l l u t i o n .

        The D i s t r i c t C o u r t , i n i t s f i n d i n g s , s e t f o r t h t h e

p u r c h a s e p r i c e s p a i d by t h e p l a i n t i f f s f o r t h e i r r e s i d e n c e s

a s compared t o t h e i r " a s i s " v a l u e s a f t e r t h e 1976-78 improvements

t o 24th S t r e e t W e s t .          I n each i n s t a n c e t h e p r i c e paid f o r

t h e p r o p e r t y i s less t h a n t h e " a s i s " v a l u e .          Thus, t h e

D i s t r i c t C o u r t a p p a r e n t l y found no damages s u f f e r e d by

plaintiffs.           I n e f f e c t , t h e D i s t r i c t C o u r t gave t h e C i t y t h e

a d v a n t a g e o f i n f l a t i o n , which h a s a f f e c t e d t h e v a l u e n o t o n l y

of p r o p e r t y on 2 4 t h S t r e e t W e s t , b u t of a l l r e a l p r o p e r t y i n

Billings.           However, t h e measure o f damages i n a n i n v e r s e

condemnation c a s e i s t h e d i f f e r e n c e between t h e f a i r market
v a l u e of t h e p r o p e r t y b e f o r e and a f t e r t h e condemnation. The

r e l e v a n t v a l u e s i n t h i s c a s e a r e t h e f a i r market v a l u e as

r e s i d e n t i a l p r o p e r t y b e f o r e t h e condemnation, and t h e f a i r

market v a l u e by r e a s o n of t h e d e p r e c i a t i o n a s r e s i d e n t i a l

p r o p e r t y (see s e c t i o n 70-30-302,           MCA), where t h e p r o p e r t y

n o t t a k e n h a s been i n j u r i o u s l y a f f e c t e d .
        I n c a s e i t i s i m p o r t a n t a f t e r remand, t h e r i g h t t o an

i n v e r s e condemnation remedy does n o t p a s s t o s u b s e q u e n t

p u r c h a s e r s a f t e r t h e i n v e r s e condemnation.          Williams v. C i t y

o f Valdez (Alaska 1 9 8 1 ) , 6 2 4 P.2d 820.

        W t h e r e f o r e remand t h i s c a u s e t o t h e D i s t r i c t C o u r t
         e

w i t h d i r e c t i o n s t o e n t e r an o r d e r t h e r e i n t h a t t h e r e s i d e n t i a l

p r o p e r t i e s o f t h e p l a i n t i f f s have been i n v e r s e l y condemned

by t h e C i t y of B i l l i n g s i n making t h e improvements t o 2 4 t h

S t r e e t W e s t i n 1976-78,        which o r d e r s h a l l s e r v e t h e o f f i c e

of a p r e l i m i n a r y condemnation o r d e r a s p r o v i d e d i n s e c t i o n

70-30-206(2), MCA; and t h e r e u p o n t o t a k e such f u r t h e r n r o c e e d i n g s

under t h e s t a t u t e s r e l a t i n g t o eminent domain as s h a l l

d e t e r m i n e t h e damages, i f any, s u s t a i n e d by t h e p l a i n t i f f s .
                                                          /1




                                                             ,J
                                                         /


                                                        LJ-6L2--4--hLLk;$  Justice
                                                                                                   &----




                                                             ".
W e Concur:



                                                \
          chief Justice,